Exhibit 10.2

      Term Note   (PNC LOGO) [l34997al3499701.gif]

      $25,000,000.00   December 30, 2008        

FOR VALUE RECEIVED, PARKVALE FINANCIAL CORPORATION (the “Borrower”), with an
address at 4220 William Penn Highway, Monroeville, PA 15146, promises to pay to
the order of PNC BANK, NATIONAL ASSOCIATION (the “Bank”), in lawful money of the
United States of America in immediately available funds at its offices located
at One PNC Plaza, 249 Fifth Avenue, Pittsburgh, Pennsylvania 15222-2707, or at
such other location as the Bank may designate from time to time, the principal
sum of TWENTY-FIVE MILLION DOLLARS ($25,000,000.00), together with interest
accruing on the outstanding principal balance from the date hereof, all as
provided below.
1. Rate of Interest. A rate per annum equal to (A) LIBOR plus (B) three hundred
and twenty-five (325) basis points (3.25%), for the applicable LIBOR Interest
Period.
If the Bank determines (which determination shall be final and conclusive) that,
by reason of circumstances affecting the eurodollar market generally, deposits
in dollars (in the applicable amounts) are not being offered to banks in the
eurodollar market for the selected term, or adequate means do not exist for
ascertaining LIBOR, then the Bank shall give notice thereof to the Borrower.
Thereafter, until the Bank notifies the Borrower that the circumstances giving
rise to such suspension no longer exist, (a) the availability of LIBOR shall be
suspended, and (b) the interest rate for all amounts then bearing interest under
LIBOR shall be converted at the expiration of the then current LIBOR Interest
Period(s) to the Base Rate.
In addition, if, after the date of this Note, the Bank shall determine (which
determination shall be final and conclusive) that any enactment, promulgation or
adoption of or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by a governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by the Bank with any guideline, request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall make it unlawful or impossible for the
Bank to make or maintain or fund loans based on LIBOR, the Bank shall notify the
Borrower. Upon receipt of such notice, until the Bank notifies the Borrower that
the circumstances giving rise to such determination no longer apply, (a) the
availability of LIBOR shall be suspended, and (b) the interest rate on all
amounts then bearing interest under LIBOR shall be converted to the Base Rate
either (i) on the last day of the then current LIBOR Interest Period(s) if the
Bank may lawfully continue to maintain or fund loans based on LIBOR to such day,
or (ii) immediately if the Bank may not lawfully continue to maintain loans
based on LIBOR.
The foregoing notwithstanding, it is understood that the Borrower may select up
to three (3) different interest periods to apply simultaneously to different
portions of the Note bearing interest under LIBOR. Interest hereunder will be
calculated based on the actual number of days that principal is outstanding over
a year of 360 days. In no event will the rate of interest hereunder exceed the
maximum rate allowed by law.
For purposes hereof, the following terms shall have the following meanings:
“Base Rate” shall mean the higher of (A) the Prime Rate, and (B) the sum of the
Federal Funds Open Rate plus fifty (50) basis points (0.50%).
“Business Day” shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in Pittsburgh, Pennsylvania.
Form 8F — Multistate (No COJ) Rev. 9/08

 



--------------------------------------------------------------------------------



 



“Federal Funds Open Rate” shall mean, for any day, the rate per annum determined
by the Bank in accordance with its usual procedures (which determination shall
be conclusive absent manifest error) to be the Open Rate for federal funds
transactions as of the opening of business for federal funds transactions among
members of the Federal Reserve System arranged by federal funds brokers on such
day, as quoted by Garvin Guybutler, any successor entity thereto, or any other
broker selected by the Bank, as set forth on the applicable Telerate display
page; provided, however, that if such day is not a Business Day, the Federal
Funds Rate for such day shall be the Open Rate on the immediately preceding
Business Day, or if no such rate shall be quoted by a federal funds broker at
such time, such other rate as determined by the Bank in accordance with its
usual procedures. The rate of interest charged shall be adjusted as of each
Business Day based on changes in the Federal Funds Open Rate without notice to
the Borrower.
“LIBOR” shall mean, for the applicable LIBOR Interest Period, the interest rate
per annum determined by the Bank by dividing (the resulting quotient rounded
upwards, at the Bank’s discretion, to the nearest 1/100th of 1%) (i) the rate of
interest determined by the Bank in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) to be the eurodollar
rate two (2) Business Days prior to the first day of such LIBOR Interest Period
for an amount comparable to such advance and having a borrowing date and a
maturity comparable to such LIBOR Interest Period by (ii) a number equal to 1.00
minus the LIBOR Reserve Percentage.
“LIBOR Interest Period” shall mean, with respect to any amount to which the
LIBOR Option applies, the period of one (1), two (2), three (3) or six
(6) months as selected by the Borrower on the date of disbursement of such
amount and each successive period selected by the Borrower thereafter; provided
that, (i) if a LIBOR Interest Period would end on a day which is not a Business
Day, it shall end on the next succeeding Business Day unless such day falls in
the next succeeding calendar month in which case the LIBOR Interest Period shall
end on the next preceding Business Day, (ii) the Borrower may not select a LIBOR
Interest Period that would end on a day after the Maturity Date (as hereinafter
defined), and (iii) any LIBOR Interest Period that begins on the last Business
Day of a calendar month (or a day for which there is no numerically
corresponding day in the last calendar month of such LIBOR Interest Period)
shall end on the last Business Day of the last calendar month of such LIBOR
Interest Period.
“LIBOR Reserve Percentage” shall mean the maximum effective percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including,
without limitation, supplemental, marginal and emergency reserve requirements)
with respect to eurocurrency funding (currently referred to as “Eurocurrency
liabilities”).
“Prime Rate” shall mean the rate publicly announced by the Bank from time to
time as its prime rate. The Prime Rate is determined from time to time by the
Bank as a means of pricing some loans to its borrowers. The Prime Rate is not
tied to any external rate of interest or index, and does not necessarily reflect
the lowest rate of interest actually charged by the Bank to any particular class
or category of customers.
LIBOR shall be adjusted on and as of the effective date of any change in the
LIBOR Reserve Percentage. The Bank shall give prompt notice to the Borrower of
LIBOR as determined or adjusted in accordance herewith, which determination
shall be conclusive absent manifest error.
2. LIBOR Interest Period Election. Subject to the terms and conditions of this
Note, at the end of each LIBOR Interest Period applicable to any amounts
hereunder, the Borrower may renew the LIBOR Interest Period applicable to such
amounts or convert such amounts to a different LIBOR Interest Period; provided
that, during any period in which any Event of Default (as hereinafter defined)
has occurred and is continuing, any amounts bearing interest under LIBOR shall,
at the Bank’s sole discretion, be converted at the end of the applicable LIBOR
Interest Period to the Base Rate and LIBOR will not be available to Borrower
with respect to the renewal of any other amounts until such Event of Default has
been cured by the Borrower or waived by the Bank. If at
Form 8F — Multistate (No COJ) Rev. 9/08

- 2 -



--------------------------------------------------------------------------------



 



least three (3) Business Days prior to the expiration of any LIBOR Interest
Period, the Borrower does not notify the Bank of the election of a different
LIBOR Interest Period, and the amount of the portions hereunder to be allocated
to each different LIBOR Interest Period, the Borrower shall be deemed to have
selected a LIBOR Interest Period of one month’s duration for all such amounts.
Any such election shall be promptly confirmed in writing by such method as the
Bank may require.
3.   Payment of Interest. The Borrower shall pay accrued interest on the unpaid
principal balance of this Note in arrears: (a) for amounts hereunder bearing
interest under the Base Rate, on the last day of each calendar quarter during
the term hereof, (b) for amounts hereunder bearing interest under LIBOR, on the
last day of the respective LIBOR Interest Period for such amounts, (c) if any
LIBOR Interest Period is longer than three (3) months, then also on the three
(3) month anniversary of such interest period and every three (3) months
thereafter, and (d) for all outstanding amounts, at maturity, whether by
acceleration of this Note or otherwise, and after maturity, on demand until paid
in full.
4. Payment of Principal. Principal shall be due and payable in fifteen
(15) equal consecutive quarterly installments in the amount of $625,000.00 each,
commencing on March 31, 2010 and continuing on the last day of each quarter
thereafter, and a final installment of $15,625,000.00 on December 31, 2013. Any
outstanding principal and accrued interest shall be due and payable in full on
December 31, 2013 (the “Maturity Date”).
If any payment under this Note shall become due on a Saturday, Sunday or public
holiday under the laws of the State where the Bank’s office indicated above is
located, such payment shall be made on the next succeeding Business Day and such
extension of time shall be included in computing interest in connection with
such payment. The Borrower hereby authorizes the Bank to charge the Borrower’s
deposit account at the Bank for any payment when due hereunder. Payments
received will be applied to charges, fees and expenses (including attorneys’
fees), accrued interest and principal in any order the Bank may choose, in its
sole discretion.
5.   Late Payments; Default Rate. If the Borrower fails to make any payment of
principal, interest or other amount coming due pursuant to the provisions of
this Note within fifteen (15) calendar days of the date due and payable, the
Borrower also shall pay to the Bank a late charge equal to the lesser of five
percent (5%) of the amount of such payment or $100.00 (the “Late Charge”). Such
fifteen (15) day period shall not be construed in any way to extend the due date
of any such payment. Upon maturity, whether by acceleration, demand or
otherwise, and at the Bank’s option upon the occurrence of any Event of Default
(as hereinafter defined) and during the continuance thereof, amounts outstanding
under this Note shall bear interest at a rate per annum (based on the actual
number of days that principal is outstanding over a year of 360 days) which
shall be two percentage points (2%) in excess of the interest rate in effect
from time to time under this Note but not more than the maximum rate allowed by
law (the “Default Rate”). The Default Rate shall continue to apply whether or
not judgment shall be entered on this Note. Both the Late Charge and the Default
Rate are imposed as liquidated damages for the purpose of defraying the Bank’s
expenses incident to the handling of delinquent payments, but are in addition
to, and not in lieu of, the Bank’s exercise of any rights and remedies
hereunder, under the other Loan Documents or under applicable law, and any fees
and expenses of any agents or attorneys which the Bank may employ. In addition,
the Default Rate reflects the increased credit risk to the Bank of carrying a
loan that is in default. The Borrower agrees that the Late Charge and Default
Rate are reasonable forecasts of just compensation for anticipated and actual
harm incurred by the Bank, and that the actual harm incurred by the Bank cannot
be estimated with certainty and without difficulty.
6.   Prepayment. The Borrower shall have the right to prepay any amount
hereunder at any time and from time to time, in whole or in part; subject,
however, to payment of any break funding indemnification amounts owing pursuant
to paragraph 7 below.
7. Yield Protection; Break Funding Indemnification. The Borrower shall pay to
the Bank on written demand therefor, together with the written evidence of the
justification therefor, all direct costs incurred, losses suffered or payments
made by Bank by reason of any change in law or regulation or its interpretation
imposing any reserve, deposit, allocation of capital, or similar requirement
(including without limitation, Regulation D of the Board of Governors of the
Federal Reserve System) on the Bank, its holding company or any of their
Form 8F — Multistate (No COJ) Rev. 9/08

- 3 -



--------------------------------------------------------------------------------



 



respective assets. In addition, the Borrower agrees to indemnify the Bank
against any liabilities, losses or expenses (including, without limitation, loss
of margin, any loss or expense sustained or incurred in liquidating or employing
deposits from third parties, and any loss or expense incurred in connection with
funds acquired to effect, fund or maintain any amounts hereunder (or any part
thereof) bearing interest under LIBOR which the Bank sustains or incurs as a
consequence of either (i) the Borrower’s failure to make a payment on the due
date thereof, (ii) the Borrower’s revocation (expressly, by later inconsistent
notices or otherwise) in whole or in part of any notice given to Bank to
request, convert, renew or prepay any amounts bearing interest under LIBOR, or
(iii) the Borrower’s payment or prepayment (whether voluntary, after
acceleration of the maturity of this Note or otherwise) or conversion of any
amounts bearing interest under LIBOR on a day other than the regularly scheduled
due date therefor. A notice as to any amounts payable pursuant to this paragraph
given to the Borrower by the Bank shall, in the absence of manifest error, be
conclusive and shall be payable upon demand. The Borrower’s indemnification
obligations hereunder shall survive the payment in full of all amounts payable
hereunder.
8.   Other Loan Documents. This Note is issued in connection with a letter
agreement or loan agreement between the Borrower and the Bank, dated on or
before the date hereof, and the other agreements and documents executed and/or
delivered in connection therewith or referred to therein, the terms of which are
incorporated herein by reference (as amended, modified or renewed from time to
time, collectively the “Loan Documents”), and is secured by the property (if
any) described in the Loan Documents and by such other collateral as previously
may have been or may in the future be granted to the Bank to secure this Note.
9. Events of Default. The occurrence of any of the following events will be
deemed to be an “Event of Default” under this Note: (i) the nonpayment of any
principal, interest or other indebtedness under this Note when due; (ii) the
occurrence of any event of default or any default and the lapse of any notice or
cure period, or any Obligor’s failure to observe or perform any covenant or
other agreement, under or contained in any Loan Document or any other document
now or in the future evidencing or securing any debt, liability or obligation of
any Obligor to the Bank; (iii) the filing by or against any Obligor of any
proceeding in bankruptcy, receivership, insolvency, reorganization, liquidation,
conservatorship or similar proceeding (and, in the case of any such proceeding
instituted against any Obligor, such proceeding is not dismissed or stayed
within 30 days of the commencement thereof, provided that the Bank shall not be
obligated to advance additional funds hereunder during such period); (iv) any
assignment by any Obligor for the benefit of creditors, or any levy,
garnishment, attachment or similar proceeding is instituted against any property
of any Obligor held by or deposited with the Bank; (v) a default with respect to
any other indebtedness of any Obligor for borrowed money, if the effect of such
default is to cause or permit the acceleration of such debt; (vi) the
commencement of any foreclosure or forfeiture proceeding, execution or
attachment against any collateral securing the obligations of any Obligor to the
Bank; (vii) the entry of a final judgment against any Obligor and the failure of
such Obligor to discharge the judgment within ten (10) days of the entry
thereof; (viii) any material adverse change in any Obligor’s business, assets,
operations, financial condition or results of operations; (ix) any Obligor
ceases doing business as a going concern; (x) any representation or warranty
made by any Obligor to the Bank in any Loan Document or any other documents now
or in the future evidencing or securing the obligations of any Obligor to the
Bank, is false, erroneous or misleading in any material respect; (xi) if this
Note or any guarantee executed by any Obligor is secured, the failure of any
Obligor to provide the Bank with additional collateral if in the Bank’s opinion
at any time or times, the market value of any of the collateral securing this
Note or any guarantee has depreciated below that required pursuant to the Loan
Documents or, if no specific value is so required, then in an amount deemed
material by the Bank; (xii) a Change of Control; (xiii) the revocation or
attempted revocation, in whole or in part, of any guarantee by any Obligor;
(xiv) any governmental authority makes an application to vacate any Financial
Institution Subsidiary’s charter or designates and appoints a liquidator or
receiver to take charge of any Financial Institution Subsidiary’s assets and
affairs; (xv) the Federal Deposit Insurance Corporation (FDIC) notifies any
Financial Institution Subsidiary of its intent to terminate such Financial
Institution Subsidiary’s status as an insured bank; (xvi) the FDIC or any other
federal or state regulatory authority issues a cease and desist order or takes
other action of a disciplinary or remedial nature against any Obligor or any
subsidiary and such order or other action could reasonably be expected to have a
material adverse effect on the business, assets, operations, financial condition
or results of operations of the Obligor or the Obligor and its subsidiaries
taken as a whole; or (xvii) with respect to any Financial Institution
Subsidiary, the occurrence of any event that is grounds for the required
submission of a capital restoration plan under 12 U.S.C. Section 1831o(e)(2) and
the regulations
Form 8F — Multistate (No COJ) Rev. 9/08

- 4 -



--------------------------------------------------------------------------------



 



thereunder. As used herein, (a) the term “Obligor” means any Borrower and any
guarantor of, or any pledgor, mortgagor or other person or entity providing
collateral support for, the Borrower’s obligations to the Bank existing on the
date of this Note or arising in the future and (b) the term “Change of Control”
means an event or series of events by which any person, or any two or more
persons acting in concert, acquire beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), directly or indirectly, of 30% or more of the outstanding
shares of voting stock of the Borrower (or other securities convertible into
such voting stock).
Upon the occurrence of an Event of Default: (a) the Bank shall be under no
further obligation to make advances hereunder; (b) if an Event of Default
specified in clause (iii) or (iv) above shall occur, the outstanding principal
balance and accrued interest hereunder together with any additional amounts
payable hereunder shall be immediately due and payable without demand or notice
of any kind; (c) if any other Event of Default shall occur, the outstanding
principal balance and accrued interest hereunder together with any additional
amounts payable hereunder, at the Bank’s option and without demand or notice of
any kind, may be accelerated and become immediately due and payable; (d) at the
Bank’s option, this Note will bear interest at the Default Rate from the date of
the occurrence of the Event of Default; and (e) the Bank may exercise from time
to time any of the rights and remedies available under the Loan Documents or
under applicable law.
10. Right of Setoff. In addition to all liens upon and rights of setoff against
the Borrower’s money, securities or other property given to the Bank by law, the
Bank shall have, with respect to the Borrower’s obligations to the Bank under
this Note and to the extent permitted by law, a contractual possessory security
interest in and a contractual right of setoff against, and the Borrower hereby
grants the Bank a security interest in, and hereby assigns, conveys, delivers,
pledges and transfers to the Bank, all of the Borrower’s right, title and
interest in and to, all of the Borrower’s deposits, moneys, securities and other
property now or hereafter in the possession of or on deposit with, or in transit
to, the Bank or any other direct or indirect subsidiary of The PNC Financial
Services Group, Inc., whether held in a general or special account or deposit,
whether held jointly with someone else, or whether held for safekeeping or
otherwise, excluding, however, all IRA, Keogh, and trust accounts. Every such
security interest and right of setoff may be exercised without demand upon or
notice to the Borrower. Every such right of setoff shall be deemed to have been
exercised immediately upon the occurrence of an Event of Default hereunder
without any action of the Bank, although the Bank may enter such setoff on its
books and records at a later time.
11. Indemnity. The Borrower agrees to indemnify each of the Bank, each legal
entity, if any, who controls, is controlled by or is under common control with
the Bank, and each of their respective directors, officers and employees (the
“Indemnified Parties”), and to hold each Indemnified Party harmless from and
against any and all claims, damages, losses, liabilities and expenses (including
all fees and charges of internal or external counsel with whom any Indemnified
Party may consult and all expenses of litigation and preparation therefor) which
any Indemnified Party may incur or which may be asserted against any Indemnified
Party by any person, entity or governmental authority (including any person or
entity claiming derivatively on behalf of the Borrower), in connection with or
arising out of or relating to the matters referred to in this Note or in the
other Loan Documents or the use of any advance hereunder, whether (a) arising
from or incurred in connection with any breach of a representation, warranty or
covenant by the Borrower, or (b) arising out of or resulting from any suit,
action, claim, proceeding or governmental investigation, pending or threatened,
whether based on statute, regulation or order, or tort, or contract or
otherwise, before any court or governmental authority; provided, however, that
the foregoing indemnity agreement shall not apply to any claims, damages,
losses, liabilities and expenses solely attributable to an Indemnified Party’s
gross negligence or willful misconduct. The indemnity agreement contained in
this Section shall survive the termination of this Note, payment of any amounts
hereunder and the assignment of any rights hereunder. The Borrower may
participate at its expense in the defense of any such action or claim.
12. Miscellaneous.   All notices, demands, requests, consents, approvals and
other communications required or permitted hereunder (“Notices”) must be in
writing (except as may be agreed otherwise above with respect to borrowing
requests) and will be effective upon receipt. Notices may be given in any manner
to which the parties may separately agree, including electronic mail. Without
limiting the foregoing, first-class mail, facsimile transmission and commercial
courier service are hereby agreed to as acceptable methods for giving Notices.
Form 8F — Multistate (No COJ) Rev. 9/08

- 5 -



--------------------------------------------------------------------------------



 



Regardless of the manner in which provided, Notices may be sent to a party’s
address as set forth above or to such other address as any party may give to the
other for such purpose in accordance with this paragraph. No delay or omission
on the Bank’s part to exercise any right or power arising hereunder will impair
any such right or power or be considered a waiver of any such right or power,
nor will the Bank’s action or inaction impair any such right or power. The
Bank’s rights and remedies hereunder are cumulative and not exclusive of any
other rights or remedies which the Bank may have under other agreements, at law
or in equity. No modification, amendment or waiver of, or consent to any
departure by the Borrower from, any provision of this Note will be effective
unless made in a writing signed by the Bank, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. The Borrower agrees to pay on demand, to the extent permitted by law, all
costs and expenses incurred by the Bank in the enforcement of its rights in this
Note and in any security therefor, including without limitation reasonable fees
and expenses of the Bank’s counsel. If any provision of this Note is found to be
invalid, illegal or unenforceable in any respect by a court, all the other
provisions of this Note will remain in full force and effect. The Borrower and
all other makers and indorsers of this Note hereby forever waive presentment,
protest, notice of dishonor and notice of non-payment. The Borrower also waives
all defenses based on suretyship or impairment of collateral. If this Note is
executed by more than one Borrower, the obligations of such persons or entities
hereunder will be joint and several. This Note shall bind the Borrower and its
heirs, executors, administrators, successors and assigns, and the benefits
hereof shall inure to the benefit of the Bank and its successors and assigns;
provided, however, that the Borrower may not assign this Note in whole or in
part without the Bank’s written consent and the Bank at any time may assign this
Note in whole or in part.
This Note has been delivered to and accepted by the Bank and will be deemed to
be made in the State where the Bank’s office indicated above is located. This
Note will be interpreted and the rights and liabilities of the Bank and the
Borrower determined in accordance with the laws of the State where the Bank’s
office indicated above is located, excluding its conflict of laws rules. The
Borrower hereby irrevocably consents to the exclusive jurisdiction of any state
or federal court in the county or judicial district where the Bank’s office
indicated above is located; provided that nothing contained in this Note will
prevent the Bank from bringing any action, enforcing any award or judgment or
exercising any rights against the Borrower individually, against any security or
against any property of the Borrower within any other county, state or other
foreign or domestic jurisdiction. The Borrower acknowledges and agrees that the
venue provided above is the most convenient forum for both the Bank and the
Borrower. The Borrower waives any objection to venue and any objection based on
a more convenient forum in any action instituted under this Note.
13. WAIVER OF JURY TRIAL. The Borrower irrevocably waives any and all rights the
Borrower may have to a trial by jury in any action, proceeding or claim of any
nature relating to this Note, any documents executed in connection with this
Note or any transaction contemplated in any of such documents. The Borrower
acknowledges that the foregoing waiver is knowing and voluntary.
Form 8F — Multistate (No COJ) Rev. 9/08

- 6 -



--------------------------------------------------------------------------------



 



The Borrower acknowledges that it has read and understood all the provisions of
this Note, including the waiver of jury trial, and has been advised by counsel
as necessary or appropriate.
WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.

              WITNESS / ATTEST:   PARKVALE FINANCIAL CORPORATION    
 
           
                        /s/ Deborah M. Cardillo
 
Print Name: Deborah M. Cardillo
  By:   /s/ Robert J. McCarthy, Jr.
 
(SEAL)
    Title: Corporate Secretary   Print Name: Robert J. McCarthy, Jr.        
Title: President & Chief Executive Officer    

- 7 -